UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1298


ANTHONY YEMOH SMITH,

                Plaintiff - Appellant,

          v.

TREASURY INSPECTION GENERAL FOR TAX ADMINISTRATION (TIGTA),

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:11-cv-02033-JKB)


Submitted:   July 26, 2012                 Decided:   August 14, 2012


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Yemoh Smith, Appellant Pro Se.  Jonathan S. Cohen,
Kenneth W. Rosenberg, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony      Yemoh   Smith       appeals   the    district   court’s

orders dismissing his Privacy Act complaint and his motion to

amend his complaint.       We have reviewed the record and find no

reversible    error.     Accordingly,        we   grant    Smith’s   motion   to

proceed on appeal in forma pauperis and affirm for the reasons

stated by the district court.          Smith v. Treasury Inspection Gen.

for Tax Admin., No. 1:11-cv-02033-JKB (D. Md. filed Dec. 1, 2011

& entered Dec. 2, 2011; Jan. 4, 2012).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2